Case 1:20-mj-01025-PK Document 49 Filed 02/08/21 Page 1 of 2 PagelD #: 162

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

Plaintiff,
CONSENT TO CHANGE
-against- ATTORNEY

ZHU FENG,
also known as “Johnny Zhu,”
Case No.: 20-MJ-1025 (PK)
HU JI,
LI MINJUN,
HONGRU JIN,
ZHU YONG,

also known as “Jason Zhu,”
MICHAEL MCMAHON,
RONG JING and
ZHENG CONGYING,
Defendants.

------ ---X
IT IS HEREBY CONSENTED THAT

KEVIN KERVENG TUNG, P.C. is substituted as attorneys of record for
defendant Zhu Yong in the above-entitled action in place and instead of the
DEMIDCHIK LAW FIRM as the date hereof.

The facsimile copy shall constitute the original document for all purpose.

Dated: Queens, New York
February 5, 2021

KEVIN KEKRVENG TUNG, P.C. DEMIDCHIK LAW FIRM
Attorneys for Defendant Zhu Yong Attorneys for Defendant Zhu Yong
(In Coming Attorneys) (Outgoing Attorneys)

By/Kevin E. Morgan, Esqf

l

 

    

By: Kevin K. Tung, Esq.
Case 1:20-mj-01025-PK Document 49 Filed 02/08/21 Page 2 of 2 PagelD #: 163

Queens Crossing Business Center 136-18 39" Avenue, 8" Floor
136-20 38" Avenue, Suite 3D Flushing, NY 11354
Flushing, NY 11354 (866) 880-8888

(718) 939-4633

I hereby consent to the above Change of Attorneys

 

 

Zhu Yong, Defendant

Sworn to before me this 5" day of February, 2021

Ce) ACL ow )- (Ee.

Notary Public

  

i eDiets Ate Rte
ANDREW D SOLOMON

|| Notary Public - State of New York

NO. 02506108879

, Qualified in Queens County :
My Commission Expires. 5 / | S724

POE FFs
